                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

Reginald J Dean
                                Plaintiff,
v.                                                   Case No.: 1:20−cv−07106
                                                     Honorable Edmond E. Chang
City of Chicago, et al.
                                Defendant.



                          NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, May 6, 2021:


         MINUTE entry before the Honorable Edmond E. Chang: On review of the briefs,
the defense motion [8] to dismiss is granted in large part, but the Plaintiff will be allowed
to replead Count 1 (Title VII race−based hostile environment), Count 3 (Section 1981
hostile environment), and Count 4 (Section 1981 retaliation). Count 2 (Title VII
retaliation) is limited to retaliation that happened on or after 08/03/2018, although prior
acts can be proposed as evidence of later−occurring retaliation. The Plaintiff should
include this retaliation claim again in the amended complaint (if he wants to pursue it),
along with the repleaded claims. The Department of Innovation and Technology is
dismissed with prejudice as a non−suable entity. The punitive damages request is
dismissed. The Plaintiff shall file the amended complaint by 05/27/2021. The answer or
response of the defense is due by 06/10/2021. The tracking status hearing of 05/07/2021 is
reset to 06/18/2021 at 8:30 a.m., but to track the case only (no appearance is required, the
case will not be called). Instead, the parties shall file a proposed discovery schedule by
06/11/2021. Emailed notice (mw, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
